 

 

 

 

 

 

 

Ago icatan for Seach and Semure Warart FILED LODGED
RECEIVED
UNITED STATES DISTRICT COURT 42/21/2020
for the CLERK U.S. DISTRICT COURT
Western D istri ct of Wa shi ngton yee DISTRICT OF WASHINGTON AT ee
In the Matter of the Search of:

Case No. 3:20-mj-05294
LELAND DALE EICHINGER

APPLICATION FORA SEARCH WARRANT FOR BLOOD SAMPLE

I, Stephanie Varney, a federal law enforcement officer, request a search warrant and state under penalty
of perjury that | have reason to believe that a sample of blood corsisting of one of more tubes or vials should be
taken from the following person:

LELAND DALE EICHINGER
located in the Western District of Washington and that this blood sample is evidence of the following crime or crimes.

Driving While Under the Influence in violation of RCW 46.61.502, 18 U.S.C. § 13, and
36 C.F.R § 4.23 or 38 C.F.R. § 1.218

C1 Physical Control of a Vehicle While Under the Influence of Alcohol or Drugs in violation
of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

O Driver under Twenty-One Consuming Alcohol or Marijuana in violation of RCW
46.61.503 and 18 U.S.C. § 13

O Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
O Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
0

 

This application is based on the facts set forth in the attached affidavit which is incorporated herein as if
fully set forth.

Pursuant to Fed. R. Crim. P 4.1 & 41(d)(3), this warrant is presented:

By reliable electronic means. 0 Tel ae
ar PEE IER aey
POLICE OFF , JBLM
The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by

telephone on this 21° day of December, 2020.
pupeti lh Sryche

THE HON. THERESA L. FRICKE
UNITED STATES MAGISTRATE JUDGE
Co mw AYN Dn UH fF WY HY

NN bw Ww HH WH HO KH KN HN KH HR Ba ea Be Be ee ee ee eH

 

 

Case 3:20-mj-05294-TLF Document1 Filed 12/21/20 Page 2 of 6

STATE OF WASHINGTON )

—

Ss
COUNTY OF PIERCE )

AFFIDAVIT OF STEPHANIE VARNEY

I, Stephanie M. Varney, an officer in the Joint Base Lewis-McChord Police
Department located at Joint Base Lewis-McChord in Pierce County, Washington, having
been duly sworn, state as follows:

AFFIANT BACKGROUND

l. I have served as a law enforcement officer for the past five years. My
training and experience relevant to the investigation discussed below includes the
following: Basic law enforcement training at the Federal Law Enforcement Training
Center, and training in Standardized Field Sobriety Testing to National Highway Traffic
Safety Administration (NHTSA) Standards. I am currently certified as an operator for
the breath-testing instrument in the State of Washington. Through my past training and
experience I have learned to recognize signs of alcohol and/or drug impairment in
persons and to determine whether or not a person’s ability to operate a motor vehicle
safely is impaired. I am also aware from my training and experience that most drugs
once ingested including alcohol, will be detectable in a person’s blood. I am also trained
to recognize the signs and evidence of an alcohol and/or drug related collision. I have
received training in collision investigation while attending the Traffic Management
Collision Investigation (T.M.C.I.) course.

2. The entire incident I am about to describe occurred in the jurisdictional
boundaries of Joint Base Lewis-McChord, Washington.

3. The information presented in this affidavit is:

X] Based on my personal observations and interviews that I have
conducted.

INTRODUCTION AND PURPOSE OF THE AFFIDAVIT
4. The purpose of this affidavit is to seek a search warrant to authorize me or

other law enforcement officers to direct a physician, a registered nurse, a licensed
AFFIDAVIT OF STEPHANIE VARNEY - | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Cow AN Dn Un fF WY HY =

NN bw WwW Hb WH HO WKH HN HN HB HR HB Be Be Be ee ee ee eH

 

 

Case 3:20-mj-05294-TLF Document1 Filed 12/21/20 Page 3 of 6

practical nurse, a nursing assistant as defined in Chapter 18.88A of the Revised Code of
Washington (RCW), a physician assistant as defined in chapter 18.71A of the RCW, a
first responder as defined in chapter 18.73 of the RCW, an emergency medical technician
as defined in chapter 18.73 of the RCW, a health care assistant as defined in chapter
18.135 of the RCW, or any technician trained in withdrawing blood to extract a blood
sample consisting of one or more tubes or vials from LELAND DALE EICHINGER
(hereafter “the Subject”). This warrant is requested for the purpose of gathering evidence
of the following crime(s):

& Driving While Under the Influence in violation of RCW 46.61.502, 18
U.S.C. § 13, and 36 C.F.R § 4.23 or 38 C.F.R. § 1.218

) Physical Control of a Vehicle While Under the Influence of Alcohol or
Drugs in violation of RCW 46.61.504, 18 U.S.C. § 13, and 36 C.F.R §
4.23 or 38 C.F.R. § 1.218

LJ Driver under Twenty-One Consuming Alcohol or Marijuana in violation
of RCW 46.61.503 and 18 U.S.C. § 13

O) Vehicular Homicide in violation of RCW 46.61.520 and 18 U.S.C. § 13
OJ Vehicular Assault in violation of RCW 46.61.524 and 18 U.S.C. § 13
O

 

5. I am seeking to present this application for a search warrant by electronic
means because the natural metabolization of alcohol or drugs in the bloodstream may
result in the loss of this evidence in the time it would take to present a search warrant
application in a more traditional fashion.

SUMMARY OF PROBABLE CAUSE

6. As aresult of my duties I am familiar with the jurisdictional boundaries of
Joint Base Lewis-McChord in Pierce County, Washington. The incident described below
occurred within these jurisdictional boundaries, an area within the special maritime and
territorial jurisdiction of the United States as defined in 18 U.S.C. § 7.

7. The initial contact with the Subject occurred on December 21, 2020 at
approximately 1:13 p.m. at Joint Base Lewis-McChord, Washington.

AFFIDAVIT OF STEPHANIE VARNEY -2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co mw AYN Dn UH fF WY HY

NN bw Ww HH WH HO KH KN HN KH HR Ba ea Be Be ee ee ee eH

 

 

Case 3:20-mj-05294-TLF Document1 Filed 12/21/20 Page 4 of 6

8. Based on my training and experience, I believe the Subject may be under
the influence of intoxicants or drugs because: (a) he drove his vehicle into a tree; (b) a
witness to the collision smelled alcohol on the Subject; and (c) the Subject admitted to
consuming alcohol before driving his vehicle into a tree. More specifically, I was
dispatched by the Joint Base Emergency Communication Center to the site of a single-
vehicle collision at the intersection of Hillside Drive and Garcia Boulevard, located on
Joint Base Lewis-McChord, Washington. When | arrived at the scene, I saw that the
Subject’s vehicle, a 2000 Toyota Celica bearing Washington State license plate number
BRM7954, had front-end damage from colliding with a tree. I saw the Subject standing
outside his vehicle; he was leaning on the vehicle’s passenger door in order to support
himself. The Subject told me that he had difficulty breathing.

9. Lalso spoke with David Riddle (“Riddle”), a witness to the single-vehicle
accident. Riddle told me that he pulled the Subject out of the Subject’s vehicle after the
accident.

10. | Medical services professionals arrived at the scene and assessed the
Subject. After assessing the Subject, they transported the Subject to the Madigan Army
Medical Center’s Emergency Room, where he was assessed for possible injuries to his
lungs. Medical professionals administered fentanyl to the Subject for his injuries, after
performing a CT scan upon him. While at the Madigan Army Medical Center, another
law-enforcement officer told me that Riddle stated that he smelled a faint odor of alcohol
when he was in contact with the Subject.

11. Atapproximately 2:32 p.m., law enforcement agents advised the Subject of
his rights. After being informed of those rights, the Subject voluntarily agreed to give a
statement to the officers. The Subject stated that he consumed alcohol at a friend’s house
at around 12:00 p.m. He further stated that he was driving home from his friend’s house
when he drove his car into a tree. When speaking with the Subject, I saw that his face
was flush, and that his eyes were watery and blood-shot. I also noticed that his speech

was slightly slurred and strained.

AFFIDAVIT OF STEPHANIE VARNEY -3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co mw AYN Dn UH fF WY HY

NN bw Ww HH WH HO KH KN HN KH HR Ba ea Be Be ee ee ee eH

 

 

Case 3:20-mj-05294-TLF Document1 Filed 12/21/20 Page 5 of 6

12. The Subject is incapable, due to potential for injuries to his lungs, of
submitting toa blood alcohol test. Law enforcement officers have not asked the Subject
to submit to a blood test, in part because the Subject has been given pain medication that
may affect his consent to a voluntary blood draw.

13. | Asample of blood extracted from the Subject, if taken within a reasonable
period of time after he/she last operated, or was in physical control of, a motor vehicle,
may be tested to determine his/her current blood alcohol level and to detect the presence
of any drugs that may have impaired his/her ability to drive. This search warrant is being
requested within approximately three hours after the Subject is believed to have ceased
driving or was found in physical control of a motor vehicle.

CONCLUSION

14. For the reasons stated above, I request authority to direct a physician, a

registered nurse, a licensed practical nurse, a nursing assistant as defined in chapter
18.88A of the RCW, a physician assistant as defined in chapter 18.71A of the RCW,
a first responder as defined in chapter 18.73 of the RCW, an emergency medical
technician as defined in chapter 18.73 of the RCW, a health care assistant as defined in
chapter 18.135 of the RCW, or a technician trained in withdrawing blood to extract a
blood sample consisting of one or more tubes or vials from LELAND DALE
EICHINGER.

15. This application for a warrant is being presented electronically pursuant to

Fed. R. Crim P. 4.1 & 41(d)(3).

AFFIDAVIT OF STEPHANIE VARNEY -4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oon DF oO fF WON =

® BBSS SGSeatianranss

a

 

 

Case 3:20-mj-05294-TLF Document1 Filed 12/21/20 Page 6 of 6

| certify (or declare) under penalty of perjury under the laws of the United States
that the foregoing is true and correct to the best of my knowledge, info
Dated this 21st day of December, 2020.

  

 

STEPHANIE M. KARMEY, SFETANT
POLICE OFFICER
JOINT BASE LEWIS-MCCHORD

The above-named agent provided a sworn statement attesting tothe truth of the
foregoing affidavit on this 21st day of December, 2020.

Shea lh Dryelhe

THE HON. THERESA L. FRICKE
UNITED STATES MAGISTRATE JUDGE

 

AFFIDAVIT OF STEPHANIE VARNEY = 5 UNITED STATES ATTORNEY
700 Srewaer Sraeey, Sure 5220
Seartce, Wasrencton 39101
(206) 553-7970
